  21-30071-hcm Doc#60 Filed 05/16/21 Entered 05/16/21 23:24:44 Imaged Certificate of
                                  Notice Pg 1 of 3
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                21−30071−hcm
                                                                           No.:
                                                                   Chapter No.: 11
                                                                         Judge: H. Christopher Mott
IN RE: The Gateway Ventures, LLC , Debtor(s)




                                  NOTICE OF STATUS HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   us−courts.webex.com/meet/Mott, through Cisco WebEx Meetings application

     on   5/19/21 at 01:30 PM

     STATUS Hearing Upon the Following: (Related Document(s): 50 Motion of Debtor (I) to File Sun Capital
     LLC Purchase Sale Agreement Under Seal and (II) for Related Relief filed by Jeff Carruth for Debtor The
     Gateway Ventures, LLC Status Hearing Set For 5/19/2021 at 01:30 PM at us−courts.webex.com/meet/Mott,
     through the Cisco WebEx Meetings application. Parties may also attend the hearing by phone at
     650−479−3207 with access code 160 357 6609# (Farrar, Ronda)


Dated: 5/14/21
                                                          Barry D. Knight
                                                          Clerk, U. S. Bankruptcy Court




                                                                                     [Status Hearing Notice (BK)] [NtcsthrgBKap]
         21-30071-hcm Doc#60 Filed 05/16/21 Entered 05/16/21 23:24:44 Imaged Certificate of
                                         Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-30071-hcm
The Gateway Ventures, LLC                                                                                              Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 14, 2021                                               Form ID: 158                                                               Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 16, 2021:
Recip ID                 Recipient Name and Address
db                     + The Gateway Ventures, LLC, c/o PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
cr                       Ashish Nayyar, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                     + City Of El Paso, Weston Centre, 112 E. Pecan St, Suite 2200, San Antonio, TX 78205-1588
cr                       Deepesh Shrestha, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                     + HD Lending, LLC, P.O. Box 1977, El Paso, TX 79999-1977
cr                       Rahim Noorani, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                       Umesh Shrestha, c/o James M. Feuille, ScotHulse PC, PO Box 99123, El Paso, TX 79999-9123

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 16, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 14, 2021 at the address(es) listed below:
Name                               Email Address
Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Eric Charles Wood
                                   on behalf of Creditor Westar Investors Group LLC eric@brownfoxlaw.com, tracy@brownfoxlaw.com

Eric Charles Wood
         21-30071-hcm Doc#60 Filed 05/16/21 Entered 05/16/21 23:24:44 Imaged Certificate of
                                         Notice Pg 3 of 3
District/off: 0542-3                                           User: admin                                                         Page 2 of 2
Date Rcvd: May 14, 2021                                        Form ID: 158                                                       Total Noticed: 7
                               on behalf of Creditor Suhail Bawa eric@brownfoxlaw.com tracy@brownfoxlaw.com

Eric Charles Wood
                               on behalf of Creditor Saleem Makani eric@brownfoxlaw.com tracy@brownfoxlaw.com

Harrel L. Davis, III
                               on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com

Harrel L. Davis, III
                               on behalf of Defendant Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com

James Michael Feuille
                               on behalf of Creditor Ashish Nayyar jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Deepesh Shrestha jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Umesh Shrestha jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Rahim Noorani jfeu@scotthulse.com tmar@scotthulse.com

Jeff Carruth
                               on behalf of Debtor The Gateway Ventures LLC jcarruth@wkpz.com,
                               jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

Ryan Little
                               on behalf of Interested Party Union Gateway LLC little@mgmsg.com, tsilva@mgmsg.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 14
